PER CURIAM.
We affirm the decision below because we cannot characterize as clearly erroneous the determination of the trial judge that the monthly payment provisions of the property settlement agreement were not intended to be alimony. If a party to a dissolution agreement wishes monthly support payments to be construed as alimony, and therefore modifiable in the future, it is prudent that such intent be expressed in the agreement.
COWART and GRIFFIN, JJ. and ORFINGER, M., Associate Judge, concur.